Case 20-69273-lrc   Doc 3   Filed 08/24/20 Entered 08/24/20 19:16:14   Desc Main
                             Document     Page 1 of 5
Case 20-69273-lrc   Doc 3   Filed 08/24/20 Entered 08/24/20 19:16:14   Desc Main
                             Document     Page 2 of 5
Case 20-69273-lrc   Doc 3   Filed 08/24/20 Entered 08/24/20 19:16:14   Desc Main
                             Document     Page 3 of 5
Case 20-69273-lrc   Doc 3   Filed 08/24/20 Entered 08/24/20 19:16:14   Desc Main
                             Document     Page 4 of 5
Case 20-69273-lrc   Doc 3   Filed 08/24/20 Entered 08/24/20 19:16:14   Desc Main
                             Document     Page 5 of 5
